Citation Nr: 1743936	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  13-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army, with active duty service from January 2002 through January 2005. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In January 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In March 2016, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the AOJ was directed to identify and obtain any outstanding medical treatment records and to provide the Veteran with a VA medical examination.  A review of the claims file indicates that the requested development has been completed, and that the matter has been properly returned to the Board for further appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the Veteran's electronic claims file, the Board observes that the Veteran has submitted additional medical literature evidence subsequent to the AOJ's June 2016 Statement of the Case.  However, neither the Veteran nor his representative requested, in writing, that this additional evidence be first reviewed by the AOJ.  See 38 U.S.C.A. § 7105(e) (West 2014).  As such, initial review of the evidence by the Board is appropriate and appellate consideration may proceed without prejudice to the Veteran. 



FINDINGS OF FACT

1.  The clinical evidence of record does not show that the Veteran has been diagnosed with a right knee disability during the appeal period or within proximity thereto.

2.  The clinical evidence of record does not show that the Veteran has been diagnosed with a left knee disability during the appeal period or within proximity thereto.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may a right knee disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  A left knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may a left knee disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in March 2012 and April 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

As required by the Board's March 2016 remand, the Veteran was again alerted of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See April 2016 VCAA Notice.  However, the Veteran responded that he had no additional evidence or information to submit, and requested that his claim be returned to the Board.  See May 2016 Correspondence. 

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran was additionally afforded a VA examination in May 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds this VA examination and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via video conference hearing in January 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has applied for entitlement to service connection for a bilateral knee disability.  In statements to the Board, the Veteran has alleged a bilateral knee disability as a result of the repetitive trauma he sustained during active duty service, namely repeated jumps from airplanes.  

Following a review of the Veteran's medical records, and with consideration of his lay reports, the Board finds the Veteran is not entitled to an award of service connection for a bilateral knee disability.  Specifically, the Board finds that the Veteran has not met the first prong of service connection, the existence of a current disability.  In reaching this determination, that the Veteran does not have a current bilateral knee disability, the Board has considered the Court of Appeals for Veterans Claim ("Court/CAVC") holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Despite this broad approach, the Board finds the weight of the evidentiary record, including objective medical findings and lay assertions, is against the finding of a bilateral knee disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The mere fact of a Veteran reporting subjective symptoms, whether right arm numbness, weakness, or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

A review of the Veteran's medical records does not suggest that the Veteran has ever been diagnosed with either a right or a left knee disability.  As explained in the Board's March 2016 remand, a review of the Veteran's medical records showed no evidence that the Veteran was diagnosed with a discernable knee disability.  In April 2006, the Veteran was treated for complaints of knee pain after running.  At the time of the examination, the Veteran reported that he exercised three times per week by running for 30 minutes.  The Veteran reported running for any longer period of time would cause his knees to become painful, but not swell.   A physical examination of the Veteran was conducted but was wholly normal: the Veteran was found to have normal muscle strength and reflexes bilaterally, with no evidence of joint swelling or effusion.  An assessment of "knee pain" was made, without any further diagnosis.  The examiner noted the Veteran's symptoms could "possibly" be "suprapatellar syndrome."  No further diagnostic workup was ordered and no additional diagnosis was made. 

Subsequent medical records show no evidence of either a right or left knee disability.  For example, in February 2014, the Veteran sought treatment for left knee pain at Texas Medical Clinic.  A physical examination was grossly normal except for slight tenderness during deep patella pressure.  Radiographs of the left and right knees were taken, but showed no evidence of any active diseases.  Following this physical examination, the Veteran was assessed with "possible patellar pain syndrome;" however, no formal diagnosis was given.  The Board further notes that there was no follow-up recommended or additional testing for the Veteran following this February 2014 encounter. 

As noted in the introduction, the Board remanded the Veteran's claim for entitlement to a bilateral knee disability in March 2016.  During the pendency of the remand, the Veteran was contacted by the AOJ in order to assist in developing his claim for entitlement to service connection.  However, in a letter dated May 2016, the Veteran reported that he had no additional medical records to submit and that there were no outstanding treatment records.  

Thereafter, the Veteran was afforded a VA examination in May 2016.  At the time of this examination, the Veteran reported a history of bilateral knee pain since 2007, and that now he experienced knee pain on a daily basis.  The Veteran, however, conceded he has not received any treatment for his symptoms of knee pain.  The Veteran additionally denied any episodes of flare-ups of his symptoms and denied any functional loss as a result of his bilateral knee pain. 

A physical examination of the bilateral knees was fully normal: showing a full range of motion, for both flexion and extension, of the right and left knee.  The Veteran was able to perform repetitive range of motion testing, with no reports of pain or a decreased range of motion following three repetitions.  The Veteran walked with a normal gait and the examiner did not report any evidence of pain with weight bearing.  No pain or tenderness was elicited to palpation of either the left or right knee, and the examiner reported no evidence of crepitus.  Both muscle strength testing and reflex testing were normal, showing no evidence of atrophy, weakness, or diminished sensation.  The examiner further observed no evidence of right or left knee instability 

Based upon this physical examination, and a review of the Veteran's medical files, the examiner concluded that there was no active diagnosis for either a left or right knee disability.  The examiner cited to the findings of the physical examination and to radiographs of the Veteran's bilateral knees which showed no evidence of any active diseases. 

In addition to the above referenced medical evidence, the Board has also considered the Veteran's lay reports.  For example, the Board notes that the Veteran has credibly reported experiencing bilateral knee pain since his separation from active duty service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous knee pain since service).  However, without evidence of a diagnosable impairment, the Board finds these credible lay reports of knee pain do not amount to a finding that the Veteran has a current disability.  See Sanchez-Benitez, 259 F.3d at 1361.   

The Board has also reviewed and considered the recent medical literature the Veteran has submitted regarding the development of posttraumatic osteoarthritis.  However, this medical literature does not resolve the issue presently before the Board, as the Veteran has not been diagnosed with either a left or a right knee disability.  

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with a bilateral knee disability during the pendency of his appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


